|N THE UN|TED STATES D|STR|CT COURT
FOR THE M|DDLE D|STR|CT OF PENNSYLVAN|A

KEV|N W|LSON, : Civil No. 3:18-cv-1637
P|aintiff (Judge Mariani)
v. l
LAWRENCE P. MAHALLY, et a/.,
Defendants
ME_M_QRM|M
l. Background
P|aintiff Kevin Wi|son (“Plaintiff’), an inmate who, at all relevant times, was housed at
the State Correctional lnstitution, Dallas, Pennsylvania, initiated the instant action pursuant
to 42 U.S.C. § 1983. (Doc. 1). Named as Defendants are Superintendent Mahally, and
Correctional Officers Grommel and Wi|son. ln the complaint, P|aintiff alleges that two
unidentified inmates stabbed him, Defendants Grommel and Wi|son did not intervene during
the attack, and did not call for medical attention after the attack. (/d.). P|aintiff further
alleges that Defendant Wi|son subsequently issued a false misconduct against him for
fighting with another inmate. (/d.).
Presently pending before the Court is P|aintiffs motion to appoint counsel. (Doc. 4).
For the following reasons, the motion for appointment of counsel will be denied without

prejudice

|l. Discussion

Although prisoners have no constitutional or statutory right to appointment of counsel
in a civil case, the Court has discretion “to request an attorney to represent any person
unable to afford counsel.” 28 U.S.C. § 1915(e)(1); Parham v. Johnson, 126 F.3d 454, 456-
57 (3d Cir. 1997); Montgomery v. Pinchak, 294 F.3d 492, 499 (3d Cir. 2002); Tabron v.
Grace, 6 F.3d 147, 153 (3d Cir. 1993). The United States Court of Appeals for the Third
Circuit has stated that the appointment of counsel for an indigent litigant should be made
when circumstances indicate “the likelihood of substantial prejudice to him resulting, for
example, from his probable inability without such assistance to present the facts and legal
issues to the court in a complex but arguably meritorious case.” Smith-Bey v. Petsock, 741
F.2d 22, 26 (3d Cir. 1984).

The initial determination to be made by the Court in evaluating the expenditure of the
“precious commodity” of volunteer counsel is whether the case has some arguable merit in
fact or law. Montgomery, 294 F.3d at 499. lf a plaintiff overcomes this threshold hurd|e,
other factors to be examined are:

(1) the plaintiffs ability to present his or her own case;

(2) the dichulty of the particular legal issues;

(3) the degree to which factual investigation will be necessary and the

ability of the plaintiff to pursue investigation;

(4) the plaintiffs capacity to retain counsel on his or her own behalf;

(5) the extent to which the case is likely to turn on credibility

determinations; and

(6) whether the case will require testimony from expert witnesses.

2

ld. (citing Tabron, 6 F.3d at 155-57). The Third Circuit Court of Appeals added two other
factors to be taken into consideration: (1) the court’s willingness to aid the indigent party in
presenting his or her own case; and (2) the available supply of lawyers willing to accept
section 1915(e) requests within the relevant geographic area. See Gordon v. Gonza/ez,
232 Fed. Appx. 153 (3d Cir. 2007).

Assuming that Plaintiff’s claims have an arguable basis in law and fact, he fails to set
forth any special circumstances warranting the appointment of counsel. See Tabron, 6 F.3d
at 155-56. P|aintiff bases his motion on the inability to afford counsel, the alleged
complexity of the case, and his limited education and limited knowledge of the law. (Doc.
4). However, in his pleadings, P|aintiff demonstrates the ability to properly and forcefully
prosecute his claims. Despite P|aintiffs incarceration, investigation of the facts is not
beyond his capabilities and he is familiar with the facts of his case. Moreover, the Court
notes that it does not have a large group of attorneys who would represent this action in a
pro bono capacity.

Based on the foregoing, it does not appear that P|aintiff will suffer prejudice if forced
to prosecute this case on his own. The Court’s duty to construe pro se pleadings liberally,
Haines v. Kerner, 404 U.S. 519 (1972), Riley v. Jeffes, 777 F.2d 143, 14748 (3d Cir. 1985),
coupled with Plaintiffs apparent ability to litigate this action, militate against the appointment

of counsel. Accordingly, the motion for appointment of counsel will be denied, however the

denial will be without prejudice. As the Court in Tabron stated,
[A]ppointment of counsel under § 1915(d) may be made at any point in the
litigation and may be made by the district court sua sponte even if it does
not appear until trial (or immediately before trial) that an indigent litigant is not
capable of trying his or her case, the district court should consider
appointment of counsel at that point.
Tabron, 6 F.3d at 156-57. Therefore, in the event that future proceedings demonstrate the
need for counsel, the matter may be reconsidered either sua sponte or upon motion of

P|aintiff.

A separate Order shall issue.

  

l
/LMM
Robert D¥Ma/riam 4
United States District Judge

Date: January § ,2019

